DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 10-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an optical device in Claim 15
a feeder device in Claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 10 recites the broad recitations “a first surface that is one of the inner surface and the outer surface” and “a second surface that is another one of the inner surface and the outer surface”, and the claim also recites “the outer surface is the first surface, and the inner surface is the second surface” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the sake of examination, the Examiner will examine the claim as if it recited “a first surface that is the outer surface” and “a second surface that is the inner surface”, and will disregard the limitations: “the outer surface is the first surface, and the inner surface is the second surface”. Dependent Claims 11-15 are rejected as indefinite as depending from an indefinite base claim.
Claim 13 recites the limitation "the third open end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examiner will examine the claim as if it recited “the second open end”. 

Claim Objections
Claim 13 is objected to because of the following informalities:
The same limitation, “the first tubular portion includes a first end on which the first open end opens” is twice recited. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2016/0375521 A1, hereinafter “Sasaki”). 
Regarding Claim 10, Sasaki discloses a nozzle comprising a nozzle unit including an inner surface facing an outer side of an axis in a radial direction and an outer surface facing the inner surface with a space therebetween in the radial direction, and including a first passage that is distanced from the inner surface on an inner side in the radial direction, that extends along the axis, and through which an energy ray passes, and with a second passage provided between the inner surface and the outer surface, and through which powder and fluid pass ([0036-0039], [0044-0053]; Fig. 4), wherein the first passage includes a first open end that is positioned on an end of the first passage in a first direction along the axis, and that opens to outside of the first passage, the second passage includes a second open end that is positioned on an end of the second passage in the first direction, that is more distanced from the axis than the first open end is, on an outer side in the radial direction, and that opens to outside of the second passage ([0036-0039], [0044-0053]; Fig. 4), a first surface that is [] the outer surface includes a first edge that is positioned on one end of the first surface in the first direction, a second surface that is [] the inner surface [] includes a second edge that is positioned on one end of the second surface in the first direction, and that is distanced from the first edge on a side toward the first direction, in a direction along the axis, the nozzle unit ejects the fluid from the second open end so that the fluid flows along the second surface and departs from the nozzle unit with a flow separation at the second edge [] ([0036-0039], [0044-0053]; Fig. 4). 


    PNG
    media_image1.png
    924
    775
    media_image1.png
    Greyscale


Regarding Claim 12, the limitations of Claim 10 from which Claim 12 depends are disclosed by Sasaki as discussed above. Sasaki further discloses the nozzle unit includes a first tubular portion including the inner (second) surface and provided with the first passage, and a second tubular portion including the outer (first) surface, a wall thickness of the first tubular portion becomes smaller toward the first direction, and a wall thickness of the second tubular portion becomes smaller toward the first direction, as depicted in Figure 4.
Regarding Claim 13, the limitations of Claim 12 from which Claim 13 depends are disclosed by Sasaki as discussed above. Sasaki further discloses the first tubular portion includes a first end on which the first open end opens, the second tubular portion includes a second end on which the second open end opens, a first inner circumferential surface that faces the inside of the first passage, and a second inner circumferential surface that is positioned between the first inner circumferential surface and the first end, and that extends in a direction approaching the inner (second) surface toward the first direction, as depicted in Figure 4. 
Regarding Claim 14, the limitations of Claim 10 from which Claim 14 depends are disclosed by Sasaki as discussed above. Sasaki further discloses the inner surface extends in a second direction to approach the axis diagonally, and the outer surface extends along the second direction, as depicted in Figure 4. 
Regarding Claim 15, the limitations of Claim 10 from which Claim 15 depends are disclosed by Sasaki as discussed above. Sasaki further discloses a light transmitting portion (optical device, 1015) that supplies the energy ray to the first passage; and a material storage device (feeder device,1006) that feeds the powder and the fluid to the second passage, wherein the nozzle enables the energy ray to melt or to sinter the powder ejected from the second open end ([0071-0074]; Fig. 10). 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 11 indicates allowable subject matter because the recited claim limitations for the nozzle unit includes a first tubular portion including the inner surface and provided with the first passage, and a second tubular portion including the outer surface, and an end of the first tubular portion in the first direction is distanced from an end of the second tubular portion in the first direction on a side toward the first direction, in the direction along the axis, when taken with the claim as whole, has not been shown or reasonably suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743